Exhibit 10.1

Execution Version

 

 

 

COMMON STOCK SUBSCRIPTION AGREEMENT

by and among

PARSLEY ENERGY, INC.

and

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

Section 1.1

 

Definitions

     1    ARTICLE II   AGREEMENT TO SELL AND PURCHASE   

Section 2.1

 

Sale and Purchase

     4   

Section 2.2

 

Closing

     4   

Section 2.3

 

Each Purchaser’s Conditions

     5   

Section 2.4

 

Company’s Conditions

     5   

Section 2.5

 

Deliveries by the Company

     6   

Section 2.6

 

Purchaser Deliveries.

     6   

Section 2.7

 

Independent Nature of Purchasers’ Obligations and Rights

     7    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF THE COMPANY   

Section 3.1

 

Existence

     7   

Section 3.2

 

Capitalization

     7   

Section 3.3

 

Subsidiaries

     7   

Section 3.4

 

No Conflict

     8   

Section 3.5

 

Authority

     8   

Section 3.6

 

Approvals

     9   

Section 3.7

 

Compliance with Laws

     9   

Section 3.8

 

Periodic Reports

     9   

Section 3.9

 

Internal Accounting Controls

     10   

Section 3.10

 

Litigation

     10   

Section 3.11

 

No Material Adverse Effect

     10   

Section 3.12

 

Certain Fees

     10   

Section 3.13

 

No Side Agreements

     11   

Section 3.1

 

No General Solicitation; No Advertising

     11   

Section 3.2

 

No Registration Required

     11   

Section 3.3

 

No Integration

     11   

Section 3.4

 

Investment Company Status

     11   

 

i



--------------------------------------------------------------------------------

ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS   

Section 4.1

 

Existence

     11   

Section 4.2

 

Authorization, Enforceability

     12   

Section 4.3

 

No Breach

     12   

Section 4.4

 

Certain Fees

     12   

Section 4.5

 

No Side Agreements

     12   

Section 4.6

 

Investment

     12   

Section 4.7

 

Nature of Purchaser

     13   

Section 4.8

 

Restricted Securities

     13   

Section 4.9

 

Reliance Upon such Purchaser’s Representations and Warranties

     14   

Section 4.10

 

Short Selling

     14   

Section 4.11

 

Legend; Restrictive Notation

     14   

Section 4.12

 

Ownership of Securities

     14   

Section 4.13

 

Company Information

     14   

Section 4.14

 

Placement Agent Reliance

     14    ARTICLE V    COVENANTS   

Section 5.1

 

Taking of Necessary Action

     15   

Section 5.2

 

Non-Public Information

     15    ARTICLE VI    INDEMNIFICATION   

Section 6.1

 

Indemnification by the Company

     15   

Section 6.2

 

Indemnification by Purchasers

     16   

Section 6.3

 

Indemnification Procedure

     16    ARTICLE VII    MISCELLANEOUS   

Section 7.1

 

Interpretation and Survival of Provisions

     17   

Section 7.2

 

Survival of Provisions

     17   

Section 7.3

 

No Waiver; Modifications in Writing

     18   

Section 7.4

 

Binding Effect; Assignment

     18   

Section 7.5

 

Confidentiality

     18   

Section 7.6

 

Communications

     19   

Section 7.7

 

Removal of Legend

     19   

Section 7.8

 

Entire Agreement

     20   

Section 7.9

 

Governing Law

     20   

Section 7.10

 

Execution in Counterparts

     20   

 

ii



--------------------------------------------------------------------------------

Section 7.11

 

Termination

     20   

Section 7.12

 

Recapitalization, Exchanges, Etc. Affecting the Class A Common Stock

     21   

 

Schedule A —   List of Purchasers and Commitment Amounts Schedule B —   Notice
and Contact Information Schedule C —   Subsidiaries Exhibit A —   Form of
Opinion of Vinson & Elkins L.L.P.

 

iii



--------------------------------------------------------------------------------

COMMON STOCK SUBSCRIPTION AGREEMENT

This COMMON STOCK SUBSCRIPTION AGREEMENT, dated as of February 5, 2015 (this
“Agreement”), is by and among PARSLEY ENERGY, INC., a Delaware corporation (the
“Company”), and each of the purchasers listed on Schedule A hereof (each a
“Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, certain shares of the Company’s
Class A common stock, par value $0.01 per share (the “Common Shares”) in
accordance with the provisions of this Agreement; and

WHEREAS, the Company and the Purchasers will enter into a registration rights
agreement (the “Registration Rights Agreement”), pursuant to which the Company
will provide the Purchasers with certain registration rights with respect to the
Common Shares acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Class A Common Stock” has the meaning specified in Section 3.2.

“Class B Common Stock” has the meaning specified in Section 3.2.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Commission” means the United States Securities and Exchange Commission.

“Company” has the meaning set forth in the introductory paragraph.



--------------------------------------------------------------------------------

“Company Financial Statements” has the meaning specified in Section 3.9.

“Company Restricted Stock” means shares of the Company’s Class A Common Stock
(including performance-based vesting) subject to vesting and granted pursuant to
the Company Stock Plan.

“Company RSU” means any restricted stock unit (including performance-based
restricted stock units) with respect to the Company’s Class A Common Stock
granted pursuant to the Company Stock Plan.

“Common Share Price” means $15.50.

“Common Shares” has the meaning specified in the recitals.

“Company SEC Documents” has the meaning specified in Section 3.8.

“Company Stock Plan” means the Company’s 2014 Long Term Incentive Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” has the meaning specified in Section 3.9.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, its Subsidiaries or any of their
respective Properties.

“Indemnified Party” has the meaning specified in Section 6.3.

“Indemnifying Party” has the meaning specified in Section 6.3.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

 

2



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the management,
condition (financial or otherwise), results of operations, business or
properties of the Company and its Subsidiaries, taken as a whole; provided,
however, that a Material Adverse Effect shall not include any material and
adverse effect on the foregoing to the extent such material and adverse effect
results from, arises out of, or relates to (x) a general deterioration in the
economy or changes in the general state of the industries in which the Company
operates, except to the extent that the Company, taken as a whole, is adversely
affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon the Company
and its Subsidiaries or their respective businesses or any change in applicable
Law, or the interpretation thereof.

“NYSE” means The New York Stock Exchange, Inc.

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement, and any amendments, supplements, continuations or
modifications thereto.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“PE Units” means limited liability company interests in Parsley Energy LLC.

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated of even date herewith, between the Company and the
Placement Agent.

“Placement Agent” means Credit Suisse Securities (USA) LLC.

“Preferred Stock” has the meaning specified in Section 3.2.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

“Purchased Shares” means, with respect to a particular Purchaser, the number of
Common Shares equal to the aggregate Purchase Price set forth opposite such
Purchaser’s name under the column titled “Purchase Price” set forth on Schedule
A hereto divided by the Common Share Price.

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

 

3



--------------------------------------------------------------------------------

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers,
investment advisers and other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” has the meaning set forth in Rule 405 of the rules and regulations
promulgated under the Securities Act.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase. Subject to the terms and conditions hereof, the
Company hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company, its
respective Purchased Shares, and each Purchaser agrees, severally and not
jointly, to pay the Company the Common Share Price for each Purchased Share.

Section 2.2 Closing. Pursuant to the terms of this Agreement, the consummation
of the purchase and sale of the Purchased Shares hereunder (the “Closing”) shall
take place at the offices of Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500,
Houston, Texas 77002 at 9:00 a.m. (Central Time) on February 11, 2015, or at
such other time as the Company and Purchasers representing a majority of the
aggregate Purchase Prices determine (the date of such closing, the “Closing
Date”). The parties agree that the Closing may occur via delivery of facsimiles
or photocopies of the Operative Documents and the closing deliverables
contemplated hereby and thereby. Unless otherwise provided herein, all
proceedings to be taken and all documents to be executed and delivered by all
parties at the Closing will be deemed to have been taken and executed
simultaneously, and no proceedings will be deemed to have been taken nor
documents executed or delivered until all have been taken.

 

4



--------------------------------------------------------------------------------

Section 2.3 Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Shares shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Shares, in whole or in part, to the
extent permitted by applicable Law):

(a) the Company shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Company on or prior to the Closing Date;

(b) (i) the representations and warranties of the Company (A) set forth in
Sections 3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified
by materiality or a Material Adverse Effect shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
the Company shall be true and correct in all material respects when made and as
of the Closing Date, in each case as though made at and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only);

(c) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Shares;

(d) no notice of delisting from the NYSE shall have been received by the Company
with respect to the Class A Common Stock; and

(e) the Company shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Company’s closing deliveries described in
Section 2.5.

Section 2.4 Company’s Conditions. The obligation of the Company to consummate
the issuance and sale of the Purchased Shares to each Purchaser shall be subject
to the satisfaction on or prior to the Closing Date of each of the following
conditions with respect to such Purchaser (any or all of which may be waived by
the Company in writing, in whole or in part, to the extent permitted by
applicable Law):

(a) the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of such
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of such Purchaser made as of a specific date
shall be required to be true and correct as of such date only);

(b) such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date; and

(c) such Purchaser shall have delivered, or caused to be delivered, to the
Company at the Closing such Purchaser’s closing deliveries described in
Section 2.6,

 

5



--------------------------------------------------------------------------------

Section 2.5 Deliveries by the Company. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company will deliver (or cause
to be delivered) the following:

(a) at the option of each Purchaser (which such option is exercisable by notice
to the Partnership at least two (2) days prior to the Closing Date), evidence of
issuance of a certificate evidencing the Purchased Shares or the Purchased
Shares credited to book-entry accounts maintained by the Company’s transfer
agent, bearing the legend or restrictive notation set forth in Section 4.11,
free and clear of any Liens, other than transfer restrictions under applicable
federal and state securities laws;

(b) a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that the Company is in good standing;

(c) a cross receipt executed by the Company and delivered to such Purchaser
certifying that it has received the Purchase Price from such Purchaser as of the
Closing Date;

(d) the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by the Company;

(e) an opinion addressed to the Purchasers from Vinson & Elkins L.L.P., legal
counsel to the Company, dated as of the Closing, in the form and substance
attached hereto as Exhibit A; and

(f) a certificate of the Secretary or Assistant Secretary of the Company,
certifying as to (1) the Amended and Restated Certificate of Incorporation of
the Company and the Amended and Restated Bylaws of the Company, (2) board
resolutions authorizing the execution and delivery of the Operative Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the Purchased Shares and (3) the incumbency of the officers
authorized to execute the Operative Documents, setting forth the name and title
and bearing the signatures of such officers.

Section 2.6 Purchaser Deliveries. Upon the terms and subject to the conditions
of this Agreement, each Purchaser is delivering (or causing to be delivered) the
following:

(a) the Purchase Price payable by such Purchaser in accordance with Schedule I,
by wire transfer of immediately available funds;

(b) a Form W-9 executed by such Purchaser;

(c) the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by such Purchaser; and

(d) a cross-receipt executed by such Purchaser and delivered to the Company
certifying that such Purchaser has received the Purchased Shares from the
Company on the Closing Date.

 

6



--------------------------------------------------------------------------------

Section 2.7 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document. Nothing contained herein or in any other
Operative Document, and no action taken by any Purchaser pursuant thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Operative Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Operative Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each Purchaser as follows:

Section 3.1 Existence. The Company has been duly incorporated and is existing
and in good standing under the laws of the State of Delaware, with corporate
power and authority to own its properties and conduct the businesses in which it
is currently engaged and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be duly qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 3.2 Capitalization. The authorized capital stock of the Company consists
of (i) 50,000,000 shares of preferred stock, par value $0.01 per share
(“Preferred Stock”), (ii) 600,000,000 shares of Class A common stock, par value
$0.01 per share (“Class A Common Stock”), and (iii) 125,000,000 shares of Class
B common stock, par value $0.01 per share (“Class B Common Stock”). As of the
close of business on February 4, 2015, there were (i) 93,168,253 shares of
Class A Common Stock outstanding not counting shares of Company Restricted
Stock, (ii) 32,145,296 shares of Class B Common Stock outstanding, (iii) no
shares of Preferred Stock outstanding, (iii) 730,198 shares of Class A Common
Stock subject to outstanding awards of Company Restricted Stock, (iv) 23,649
shares of Class A Common Stock subject to outstanding awards of Company RSUs and
(v) 31,145,296 PE Units exchangeable for 31,145,296 shares of Class A Common
Stock pursuant to the Amended and Restated LLC Agreement.

Section 3.3 Subsidiaries. The Company owns 74.5% of the issued and outstanding
PE Units and the entities listed on Schedule C hereto are the only direct or
indirect Subsidiaries of the Company. Each such Subsidiary has been duly
incorporated or formed and is existing and in good standing under the laws of
the jurisdiction of its incorporation or formation,

 

7



--------------------------------------------------------------------------------

with corporate, limited liability company, limited partnership, and/or other
similar power and authority to own its properties and conduct businesses in
which it is currently engaged; and each Subsidiary listed on Schedule C hereto
is duly qualified to do business as a foreign corporation or other entity in
good standing in all other jurisdictions in which its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be duly qualified or in good standing would not,
individually or in the aggregate, have a Material Adverse Effect; all of the
issued and outstanding capital stock or other ownership interests of each such
Subsidiary has been duly authorized and validly issued and, in the case of any
such corporation, is fully paid and nonassessable; and the capital stock or
other ownership interests of each such Subsidiary owned by the Company, directly
or indirectly, is owned free from liens, encumbrances and defects, except for
Liens pursuant to credit agreements and related security agreements disclosed or
referred to in the Company SEC Documents, or as otherwise would not individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.4 No Conflict. The execution, delivery and performance of this
Agreement and the issuance and sale of the Purchased Shares will not result in a
breach or violation of any of the terms and provisions of, or constitute, or
with the giving of notice or lapse of time, would constitute, a default under,
or result in the imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its Subsidiaries pursuant to, (i) their
respective certificate of formation, limited liability company agreement,
limited partnership agreement, charter, or by-laws or similar organizational
documents of the Company or any of its Subsidiaries, (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its Subsidiaries or any
of their properties, or (iii) any agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the properties of the Company or any of
its Subsidiaries is subject, except in the case of clauses (ii) and (iii) as
would not reasonably be expected to have a Material Adverse Effect.

Section 3.5 Authority.

(a) Each of the Operative Documents has been or will be validly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by each Purchaser or its Affiliate, as applicable (if either such Purchaser or
its Affiliate is a party thereto), constitutes, or will constitute, the legal,
valid and binding obligations of the Company enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and by general principles of equity.

(b) The Purchased Shares have been duly authorized and, when the Purchased
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchased Shares will be validly issued, fully paid and
nonassessable; the stockholders of the Company have no preemptive rights with
respect to the Purchased Shares; and none of the outstanding shares of capital
stock of the Company have been issued in violation of any preemptive or similar
rights of any security holder. Except as described or disclosed in the Company
SEC Documents there are no outstanding (A) securities or obligations of the
Company

 

8



--------------------------------------------------------------------------------

convertible into or exchangeable for any capital stock of the Company,
(B) warrants, rights or options to subscribe for or purchase from the Company
any such capital stock or any such convertible or exchangeable securities or
obligations or (C) obligations of the Company to issue or sell any shares of
capital stock, any such convertible or exchangeable securities or obligations or
any such warrants, rights or options.

Section 3.6 Approvals. No consent, approval, authorization, or order of, or
filing or registration with, any person (including any governmental agency or
body or any court) is required to be obtained or made by the Company for the
consummation of the transactions contemplated by this Agreement, except (i) such
as have been obtained, (ii) where the failure of the Company to obtain or make
any such consent, approval, authorization, order, filing or registration would
not reasonably be expected to have a Material Adverse Effect, or (iii) such as
have been made or as may be required under state or foreign securities or “Blue
Sky” laws.

Section 3.7 Compliance with Laws. Neither the Company nor any of its
Subsidiaries is in violation of any Law applicable to the Company or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Material Adverse Effect. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, have a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 3.8 Periodic Reports. All forms, registration statements, reports,
schedules and statements required to be filed by the Company under the Exchange
Act or the Securities Act (all such documents, including the exhibits thereto,
prior to the date hereof, collectively the “Company SEC Documents”) have been
filed with the Commission on a timely basis. The Company SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein (the “Company Financial
Statements”), at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent Company SEC Document) (a) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, (b) complied as to form in all
material respects with the applicable requirements of the Exchange Act and the
Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (d) with respect to the
Company Financial Statements, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission), and (e) with respect to the Company Financial Statements,
fairly present (subject in the case of unaudited statements to normal and
recurring audit adjustments) in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as

 

9



--------------------------------------------------------------------------------

of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. KPMG LLP is an independent registered public
accounting firm with respect to the Company and has not resigned or been
dismissed as independent registered public accountants of the Company as a
result of or in connection with any disagreement with the Company on any matter
of accounting principles or practices, financial statement disclosure or
auditing scope or procedures.

Section 3.9 Internal Accounting Controls. The Company maintains a system of
internal controls, including, but not limited to, disclosure controls and
procedures, internal controls over accounting matters and financial reporting,
an internal audit function and legal and regulatory compliance controls that are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accounting for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described or disclosed in the SEC
Documents, since the date of the most recent balance sheet of the Company and
its Subsidiaries reviewed or audited by KPMG LLP, (i) the Company has not been
advised of or become aware of (A) any significant deficiencies in the design or
operation of internal controls that could adversely affect the ability of the
Company or any of its Subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
Subsidiaries; and (ii) there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

Section 3.10 Litigation. Except as described or disclosed in the Company SEC
Documents, there are no pending actions, suits or proceedings (including any
inquiries or investigations by any court or governmental agency or body,
domestic or foreign) against or affecting the Company, any of its Subsidiaries
or any of their respective properties that, if determined adversely to the
Company or any of its Subsidiaries, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, or would materially
and adversely affect the ability of the Company to perform its obligations under
this Agreement; and no such actions, suits or proceedings (including any
inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are threatened or, to the Company’s knowledge,
contemplated.

Section 3.11 No Material Adverse Effect. Since September 30, 2014, no event or
circumstance has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

Section 3.12 Certain Fees. Other than as described in the Placement Agent
Engagement Letter, no fees or commissions are or will be payable by the Company
to brokers, finders, or investment bankers with respect to the sale of any of
the Purchased Shares or the

 

10



--------------------------------------------------------------------------------

consummation of the transaction contemplated by this Agreement. The Company
agrees that it will indemnify and hold harmless the Purchaser from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by the Company in connection with
the sale of the Purchased Shares or the consummation of the transactions
contemplated by this Agreement.

Section 3.13 No Side Agreements. There are no agreements by, among or between
the Company or any of its Affiliates, on the one hand, and any Purchaser or any
of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Operative Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 3.1 No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act

Section 3.2 No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Shares pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the Company
nor, to the knowledge of the Company, any authorized Representative acting on
its behalf has taken or will take any action hereafter that would cause the loss
of such exemption.

Section 3.3 No Integration. Neither the Company nor any of its Affiliates have,
directly or indirectly through any agent, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any “security” (as defined
in the Securities Act of 1933, as amended) that is or will be integrated with
the sale of the Purchased Shares in a manner that would require registration
under the Securities Act.

Section 3.4 Investment Company Status. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:

Section 4.1 Existence. Such Purchaser is duly organized and validly existing and
in good standing under the Laws of its jurisdiction of organization, with all
requisite power and authority to own, lease, use and operate its Properties and
to conduct its business as currently conducted.

 

11



--------------------------------------------------------------------------------

Section 4.2 Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
thereby, and the execution, delivery and performance by such Purchaser of this
Agreement and the Registration Rights Agreement has been duly authorized by all
necessary action on the part of such Purchaser; and this Agreement and the
Registration Rights Agreement constitute the legal, valid and binding
obligations of such Purchaser, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity, including principles of commercial reasonableness,
fair dealing and good faith.

Section 4.3 No Breach. The execution, delivery and performance of this Agreement
and the Registration Rights Agreement by such Purchaser and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
such Purchaser is a party or by which such Purchaser is bound or to which any of
the property or assets of such Purchaser is subject, (b) conflict with or result
in any violation of the provisions of the organizational documents of such
Purchaser, or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the cases of clauses (a) and
(c), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

Section 4.4 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement. Such Purchaser agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Shares or the consummation of the transactions contemplated by this
Agreement.

Section 4.5 No Side Agreements. There are no other agreements by, among or
between such Purchaser and any of its Affiliates, on the one hand, and the
Company or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

Section 4.6 Investment. The Purchased Shares are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Shares or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or

 

12



--------------------------------------------------------------------------------

otherwise distributing the same in any transaction in violation of the
securities laws of the United States or any state, without prejudice, however,
to such Purchaser’s right at all times to sell or otherwise dispose of all or
any part of the Purchased Shares under a registration statement under the
Securities Act and applicable state securities laws or under an exemption from
such registration available thereunder (including, without limitation, if
available, Rule 144 promulgated thereunder). If such Purchaser should in the
future decide to dispose of any of the Purchased Shares, the Purchaser
understands and agrees (a) that it may do so only in compliance with the
Securities Act and applicable state securities law, as then in effect, including
a sale contemplated by any registration statement pursuant to which such
securities are being offered, or pursuant to an exemption from the Securities
Act, and (b) that stop-transfer instructions to that effect will be in effect
with respect to such securities.

Section 4.7 Nature of Purchaser.

(a) Such Purchaser represents and warrants to the Company that, (a) it is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
by the Commission pursuant to the Securities Act and (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Shares, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.

(b) Such Purchaser or its Representatives have been furnished with materials
relating to the business, finances and operations of the Company and relating to
the offer and sale of the Purchased Shares that have been requested by such
Purchaser. Such Purchaser or its Representatives has been afforded the
opportunity to ask questions of the Company or its Representatives. Neither such
inquiries nor any other due diligence investigations conducted at any time by
such Purchaser or its Representatives shall modify, amend or affect such
Purchaser’s right (i) to rely on the Company’s representations and warranties
contained in Article III above or (ii) to indemnification or any other remedy
based on, or with respect to the accuracy or inaccuracy of, or compliance with,
the representations, warranties, covenants and agreements in this Agreement.
Such Purchaser understands and acknowledges that its purchase of the Purchased
Shares involves a high degree of risk and uncertainty. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Purchased
Shares.

Section 4.8 Restricted Securities. Such Purchaser understands that the Purchased
Shares are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In this connection, such Purchaser represents
that it is knowledgeable with respect to Rule 144 of the Commission promulgated
under the Securities Act.

 

13



--------------------------------------------------------------------------------

Section 4.9 Reliance Upon such Purchaser’s Representations and Warranties. Such
Purchaser understands and acknowledges that the Purchased Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and that the Company is
relying in part upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth in
this Agreement in (i) concluding that the issuance and sale of the Purchased
Shares is a “private offering” and, as such, is exempt from the registration
requirements of the Securities Act, and (ii) determining the applicability of
such exemptions and the suitability of such Purchaser to purchase the Purchased
Shares.

Section 4.10 Short Selling. Such Purchaser has not engaged in any Short Sales
involving Common Shares owned by it between the time it first began discussions
with the Company about the transaction contemplated by this Agreement and the
date of execution of this Agreement.

Section 4.11 Legend; Restrictive Notation. Such Purchaser understands that the
certificates evidencing the Purchased Shares or the book-entry account
maintained by the transfer agent evidencing ownership of the Purchased Shares,
as applicable, will bear the following legend or restrictive notation:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT.”

Section 4.12 Ownership of Securities. Such Purchaser and its Affiliates do not,
as of the date hereof, own five percent or more of the Company’s issued and
outstanding capital stock.

Section 4.13 Company Information. Such Purchaser acknowledges and agrees that
the Company has provided or made available to such Purchaser (through EDGAR, the
Company’s website or otherwise) all Company SEC Documents, as well as all press
releases or investor presentations issued by the Company through the date of
this Agreement that are included in a filing by the Company on Form 8-K or
clearly posted on the Company’s website.

Section 4.14 Placement Agent Reliance. Such Purchaser agrees that the Placement
Agent may rely upon the representations and warranties made by such Purchaser to
the Company in this Agreement.

 

14



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions between the Company and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Shares.
Without limiting the foregoing, each of the Company and each Purchaser shall use
its commercially reasonable efforts to make all filings and obtain all consents
of Governmental Authorities that may be necessary or, in the reasonable opinion
of the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by the Operative Documents. Each Purchaser agrees that
its trading activities, if any, with respect to Company’s securities will be in
compliance with all applicable state and federal securities laws, rules and
regulations and the rules and regulations of the NYSE. The Company shall
promptly and accurately respond, and shall use its commercially reasonable
efforts to cause its transfer agent to respond, to reasonable requests for
information (which is otherwise not publicly available) made by a Purchaser or
its auditors relating to the actual holdings of such Purchaser or its accounts;
provided that, the Company shall not be obligated to provide any such
information that could reasonably result in a violation of applicable law or
conflict with the Company’s insider trading policy or a confidentiality
obligation of the Company.

Section 5.2 Non-Public Information. On or before 9:30 a.m., New York local time,
on the Business Day immediately following the date hereof, the Company shall
issue a press release (the “Press Release”) announcing the entry into this
Agreement and describing the terms of the transactions contemplated by the
Operative Documents and any other material, nonpublic information that the
Company may have provided any Purchaser at any time prior to the issuance of the
Press Release. On or before the fourth Business Day following the date hereof,
the Company shall file a Current Report on Form 8-K with the Commission
describing the terms of the transactions contemplated by the Operative
Documents, and including as an exhibit to such Current Report on Form 8-K the
Operative Documents, in the form required by the Exchange Act.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Company. The Company agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action, and, in connection therewith, and promptly upon demand,
pay or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation,

 

15



--------------------------------------------------------------------------------

the reasonable fees and disbursements of counsel and all other reasonable
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them as a result of, arising out of, or in any way related to the
breach of any of the representations, warranties or covenants of the Company
contained herein, provided that such claim for indemnification relating to a
breach of the representations or warranties is made prior to the expiration of
such representations or warranties to the extent applicable; and provided
further, that no Purchaser Related Party shall be entitled to recover special,
consequential or punitive damages under this Section 6.1.

Section 6.2 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Company and its respective Representatives
(collectively, “Company Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided further, that no Company Related
Party shall be entitled to recover special, consequential or punitive damages.

Section 6.3 Indemnification Procedure. Promptly after any Company Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be

 

16



--------------------------------------------------------------------------------

liable for any additional legal expenses incurred by the Indemnified Party in
connection with any defense or settlement of such asserted liability; provided,
however, that the Indemnified Party shall be entitled (i) at its expense, to
participate in the defense of such asserted liability and the negotiations of
the settlement thereof and (ii) if (A) the Indemnifying Party has failed to
assume the defense or employ counsel reasonably acceptable to the Indemnified
Party or (B) if the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and counsel to the Indemnified Party shall have
concluded that there may be reasonable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
include any admission of wrongdoing or malfeasance by, the Indemnified Party.
The remedies provided for in this Section 6 are cumulative and are not exclusive
of any remedies that may be available to a party at law or in equity or
otherwise.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 7.2 Survival of Provisions. The representations, warranties, covenants
and agreements contained in this Agreement shall survive the Closing for a
period of twelve (12) months following the Closing Date regardless of any
investigation made by or on behalf of the Company or any Purchaser. All
indemnification obligations of the Company and the Purchasers pursuant to this
Agreement and the provisions of Article VI shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
by the parties, regardless of any purported general termination of this
Agreement.

 

17



--------------------------------------------------------------------------------

Section 7.3 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Amendments and Waivers. Except as otherwise provided herein, no amendment,
waiver, consent, modification, or termination of any provision of this Agreement
or any other Operative Document shall be effective unless signed by each of the
parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Operative Document, any waiver of
any provision of this Agreement or any other Operative Document, and any consent
to any departure by the Company from the terms of any provision of this
Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.

Section 7.4 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Company, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Company by delivery of an
agreement to be bound and a revised Schedule A. No portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Company (which
consent shall not be unreasonably withheld by the Company).

Section 7.5 Confidentiality. Notwithstanding anything herein to the contrary, to
the extent that any Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Company, such Purchaser shall continue
to be bound by such confidentiality agreement.

 

18



--------------------------------------------------------------------------------

Section 7.6 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

(a) If to any Purchaser:

To the respective address listed on Schedule B hereof

(b) If to Parsley Energy, Inc.:

221 W. 6th Street, Suite 750

Austin, Texas 78701

Attention: General Counsel

Facsimile: 512.505.5164

Email: croberts@parsleyenergy.com

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street

Suite 2500

Houston TX 77002-6760

Attention: Douglas McWilliams

Facsimile: 713.615-5725

Email: dmcwilliams@velaw.com

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

Section 7.7 Removal of Legend. In connection with a sale of the Purchased Shares
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Company a broker representation
letter providing to the transfer agent and the Company any information the
Company deems necessary to determine that the sale of the Purchased Shares is
made in compliance with Rule 144, including, as may be appropriate, a
certification that the Purchaser is not an Affiliate of the Company and
regarding the length of time the Purchased Shares have been held. Upon receipt
of such representation letter, the Company shall promptly direct its transfer
agent to remove the notation of a restrictive legend in such Purchaser’s
certificates evidencing the Purchased Shares or the book-entry account
maintained by the transfer agent, including the legend referred to in
Section 4.11, and the Company shall bear all costs associated therewith. After a
registration statement under the Securities Act permitting the public resale of
the Purchased Shares has become effective or any Purchaser or its permitted
assigns have held the Purchased Shares for one year, if the book-entry

 

19



--------------------------------------------------------------------------------

account of such Purchased Shares still bears the notation of the restrictive
legend referred to in Section 4.11, the Company agrees, upon request of the
Purchaser or permitted assignee, to take all steps necessary to promptly effect
the removal of the legend described in Section 4.11 from the Purchased Shares,
and the Company shall bear all costs associated therewith, regardless of whether
the request is made in connection with a sale or otherwise, so long as such
Purchaser or its permitted assigns provide to the Company any information the
Company deems reasonably necessary to determine that the legend is no longer
required under the Securities Act or applicable state laws, including (if there
is no such registration statement) a certification that the holder is not an
Affiliate of the Company (and a covenant to inform the Company if it should
thereafter become an Affiliate and to consent to the notation of an appropriate
restriction) and regarding the length of time the Purchased Shares have been
held.

Section 7.8 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by the Company or any of its Affiliates or any Purchaser or any
of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 7.9 Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 7.11 Termination

(a) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,

 

20



--------------------------------------------------------------------------------

rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.

(b) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time by any Purchaser (with respect to the obligations of such
Purchaser) or the Company, upon written notice to the other party, if the
Closing shall not have occurred on or before February 25, 2015 (the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.11(b) shall not be available to any party whose (i) breach of any
provision of this Agreement, (ii) failure to comply with their obligations under
this Agreement or (iii) actions not taken in good faith, shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to the Outside Date or the failure of a condition in Section 2.3 or
Section 2.4 to be satisfied at such time;

(c) In the event of the termination of this Agreement as provided in this
Section 7.11, (1) this Agreement shall forthwith become null and void and
(2) there shall be no liability on the part of any party hereto, except as set
forth in Article VI of this Agreement and except with respect to the requirement
to comply with any confidentiality agreement in favor of the Company; provided
that nothing herein shall relieve any party from any liability or obligation
with respect to any willful breach of this Agreement.

Section 7.12 Recapitalization, Exchanges, Etc. Affecting the Class A Common
Stock. The provisions of this Agreement shall apply to the full extent set forth
herein with respect to any and all equity interests of the Company or any
successor or assign of the Company (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Class A Common Stock, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement and prior to the Closing.

[Signature pages follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

PARSLEY ENERGY, INC. By:  

/s/ Bryan Sheffield

Name:   Bryan Sheffield Title:   President and CEO

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

STANDARD INVESTMENT RESEARCH HEDGED EQUITY MASTER FUND, LTD By:  

/s/ Ben Pooshee

Name:   Ben Pooshee Title:   Chief Operating Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

UBS O’CONNOR LLC, ON BEHALF OF O’CONNOR GLOBAL MULTI-STRATEGY ALPHA MASTER
LIMITED By:  

/s/ Jeffrey Putman

Name:   Jeffrey Putman Title:   Executive Director By:  

/s/ Jeff Richmond

Name:   Jeff Richmond Title:   Executive Director By:  

/s/ Betsy Kadlec

Name:   Betsy Kadlec Title:   Managing Director

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

T. ROWE PRICE NEW HORIZONS FUND, INC. T. ROWE PRICE NEW HORIZONS TRUST T. ROWE
PRICE U.S. EQUITIES TRUST NEW YORK CITY DEFERRED COMPENSATION TRUST By:   T.
Rowe Price Associates, Inc., Investment Adviser By:  

/s/ J. David Wagner

Name:   J. David Wagner Title:   Vice President T. ROWE PRICE SMALL-CAP VALUE
FUND, INC. T. ROWE PRICE U.S. SMALL-CAP VALUE EQUITY TRUST T. ROWE PRICE U.S.
EQUITIES TRUST By:  

/s/ J. David Wagner

Name:   J. David Wagner Title:   Vice President

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

LUXOR CAPITAL PARTNERS, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel, Luxor Capital Group, LP – as
Investment Manager LUXOR CAPITAL PARTNERS OFFSHORE MASTER FUND, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel, Luxor Capital Group, LP – as
Investment Manager LUXOR WAVEFRONT, LP By:  

/s/ Norris Nissim

Name:   Norris Nissim Title:   General Counsel, Luxor Capital Group, LP – as
Investment Manager

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

ENCOMPASS CAPITAL MASTER FUND LP By:  

/s/ Larry Kassman

Name:   Larry Kassman Title:   Chief Financial Officer ENCOMPASS CAPITAL E&P
MASTER FUND LP By:  

/s/ Larry Kassman

Name:   Larry Kassman Title:   Chief Financial Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

BLACKWELL PARTNERS LLC By:   Magnetar Financial LLC   its Investment Manager By:
 

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer COMPASS OFFSHORE HTV PCC
LIMITED By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer COMPASS HTV LLC By:  
Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer HIPPARCHUS MASTER FUND
LTD By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

MAGNETAR GLOBAL EVENT DRIVEN MASTER FUND LTD By:   Magnetar Financial LLC   its
Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer SPECTRUM OPPORTUNITIES
MASTER FUND LTD By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer MAGNETAR CAPITAL MASTER
FUND LTD By:   Magnetar Financial LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer MTP ENERGY FUND LTD. By:
  MTP Energy Management LLC   its Investment Manager By:   Magnetar Financial
LLC   its Investment Manager By:  

/s/ Michael Turro

Name:   Michael Turro Title:   Chief Compliance Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

ADAGE CAPITAL PARTNERS, L.P. By:  

/s/ James Bardinelli

Name:   James Bardinelli Title:   CFO

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC By:  

/s/ Jonathan Dorfman

Name:   Jonathan Dorfman Title:   Managing Director

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

P ZIMMER LTD.

By:  

/s/ Stuart J. Zimmer

Name:   Stuart J. Zimmer Title:   CEO of Zimmer Partners, LP, as Investment
Manager ZP MASTER UTILITY FUND, LTD. By:  

/s/ Stuart J. Zimmer

Name:   Stuart J. Zimmer Title:   CEO of Zimmer Partners, LP, as Investment
Manager

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

OZ MASTER FUND, LTD. By:   OZ Management LP, its investment manager By:  
Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer OZC GLOBAL EQUITIES MASTER
FUND, L.P. By:   OZ Management LP, its Investment Manager By:   Och-Ziff Holding
Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer OZ EUREKA FUND, L.P. By:  
OZ Eureka Fund GP, L.P., its General Partner By:   OZ Eureka Fund GP, LLC, its
General Partner By:   OZ Advisors LP, its Member By:   Och-Ziff Holding
Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

OZ ENHANCED MASTER FUND, LTD.

By:   OZ Management LP, its investment manager By:   Och-Ziff Holding
Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

GORDEL CAPITAL LIMITED By:   OZ Management LP, its investment manager By:  
Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer GOLDMAN SACHS PROFIT SHARING
MASTER TRUST By:   OZ Management II LP, its investment manager By:   Och-Ziff
Holding II LLC, its General Partner By:   OZ Management LP, its Member By:  
Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer OZ GLOBAL EQUITY
OPPORTUNITIES MASTER FUND, LTD. By:   OZ Management LP, its investment manager
By:   Och-Ziff Holding Corporation, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

OZ GLOBAL SPECIAL INVESTMENTS MASTER FUND, L.P. By:   OZ Advisors II LP, its
General Partner By:   Och-Ziff Holding LLC, its General Partner By:  

/s/ Joel Frank

Name:   Joel Frank Title:   Chief Financial Officer

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

LORD, ABBETT & CO., LLC AS INVESTMENT ADVISOR ON BEHALF OF THE ADVISORY CLIENTS
IDENTIFIED on exhibit 1 hereto By:  

/s/ Lawrence J. Kaplan

Name:   Lawrence J. Kaplan Title:   Member & General Counsel

 

Signature Page to

Common Stock Subscription Agreement



--------------------------------------------------------------------------------

EXHIBIT 1 TO LORD, ABBETT & CO., LLC

SIGNATURE PAGE

 

Client Name

   Share commitment  

Lord Abbett Bond-Debenture Fund, Inc.

     882,750   

Lord Abbett Investment Trust — Lord Abbett High Yield Fund

     393,200   

Lord Abbett Investment Trust — Lord Abbett Convertible Fund

     260,000   

Lord Abbett Research Fund, Inc. — Small-Cap Value Series

     271,500   

Lord Abbett Series Fund, Inc. — Bond-Debenture Portfolio

     88,000   

Met Investors Series Trust — Lord Abbett Bond Debenture Portfolio

     131,000   

Lord Abbett Passport Portfolios plc — Lord Abbett High Yield Fund

     4,550   

Lord Abbett Passport Portfolios plc — Lord Abbett Multi-Sector Income Fund

     500   

EXHIBIT 1 TO LORD, ABBETT & CO., LLC

SIGNATURE PAGE



--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Commitment Amounts

 

Purchaser

   Shares of Class A
Common Stock      Purchase Price  

ZP Master Utility Fund, Ltd

     2,618,709       $ 40,589,989.50   

P Zimmer Ltd.

     607,097       $ 9,410,003.50   

MTP Energy Fund Ltd.

     1,612,903       $ 24,999,996.50   

Blackwell Partners LLC

     38,387       $ 594,998.50   

Compass Offshore HTV PCC Limited

     46,903       $ 726,996.50   

Compass HTV LLC

     69,806       $ 1,081,993.00   

Hipparchus Master Fund Ltd

     57,613       $ 893,001.50   

Magnetar Capital Master Fund Ltd

     124,065       $ 1,923,007.50   

Magnetar Global Event Driven Master Fund Ltd

     218,323       $ 3,384,006.50   

Spectrum Opportunities Master Fund Ltd

     90,065       $ 1,396,007.50   

Lord Abbett Bond-Debenture Fund, Inc.

     882,750       $ 13,682,625.00   

Lord Abbett Investment Trust – Lord Abbett High Yield Fund

     393,200       $ 6,094,600.00   

Lord Abbett Investment Trust - Lord Abbett Convertible Fund

     260,000       $ 4,030,000.00   

Lord Abbett Research Fund, Inc. – Small-Cap Value Series

     271,500       $ 4,208,250.00   

Lord Abbett Series Fund, Inc. – Bond-Debenture Portfolio

     88,000       $ 1,364,000.00   

Met Investors Series Trust - Lord Abbett Bond Debenture Portfolio

     131,000       $ 2,030,500.00   

Lord Abbett Passport Portfolios plc - Lord Abbett High Yield Fund

     4,550       $ 70,525.00   

Lord Abbett Passport Portfolios plc – Lord Abbett Multi-Sector Income Fund

     500       $ 7,750.00   

Luxor Capital Partners, LP

     722,442       $ 11,197,851.00   

Luxor Capital Partners Offshore Master Fund, LP

     748,650       $ 11,604,075.00   

Luxor Wavefront, LP

     141,811       $ 2,198,070.50   

OZ Master Fund, Ltd.

     1,268,822       $ 19,666,741.00   

Goldman Sachs Profit Sharing Master Trust

     24,691       $ 382,710.50   

Gordel Capital Limited

     23,182       $ 359,321.00   

 

A-1



--------------------------------------------------------------------------------

Purchaser

   Shares of Class A
Common Stock      Purchase Price  

OZ Enhanced Master Fund Ltd

     103,152       $ 1,598,856.00   

OZ Eureka Fund LP

     24,210       $ 375,255.00   

OZ Global Special Investments Master Fund, L.P.

     5,418       $ 83,979.00   

OZ Global Equity Opportunities Master Fund, Ltd.

     13,335       $ 206,692.50   

OZC Global Equities Master Fund, L.P.

     37,190       $ 576,445.00   

Adage Capital Partners, L.P.

     1,500,000       $ 23,250,000.00   

Encompass Capital Master Fund LP

     436,823       $ 6,770,756.50   

Encompass Capital E&P Master Fund LP

     563,177       $ 8,729,243.50   

O’Connor Global Multi-Strategy Alpha Master Limited

     483,871       $ 7,500,000.50   

Highbridge International, LLC

     483,871       $ 7,500,000.50   

Standard Investment Research Hedged Equity Master Fund, Ltd

     435,000       $ 6,742,500.00   

T. Rowe Price New Horizons Fund, Inc.

     198,901       $ 3,082,950.50   

T. Rowe Price New Horizons Trust

     22,800       $ 353,400.00   

T. Rowe Price U.S. Equities Trust

     400       $ 6,200.00   

New York City Deferred Compensation Plan

     7,000       $ 108,500.00   

T. Rowe Price Small-Cap Value Fund, Inc.

     114,800       $ 1,779,400.00   

T. Rowe Price U.S. Small-Cap Value Equity Trust

     10,500       $ 162,750.00   

T. Rowe Price U.S. Equities Trust

     380       $ 5,890.00   

TOTAL

     14,885,797       $ 230,729,853.50   

 

A-2



--------------------------------------------------------------------------------

Schedule B – Notice and Contact Information

 

Purchaser

  

Contact Information

ZP Master Utility Fund, Ltd   

c/o Zimmer Partners, LP

888 Seventh Avenue, 23rd Floor

New York, NY 10016

Attn: Barbara Burger

212-440-0749

bburger@zimmerpartners.com

P Zimmer Ltd.   

c/o Zimmer Partners, LP

888 Seventh Avenue, 23rd Floor

New York, NY 10016

Attn: Barbara Burger

212-440-0749

bburger@zimmerpartners.com

MTP Energy Fund Ltd.   

c/o MTP Energy Management LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

Blackwell Partners LLC   

c\o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

Compass Offshore HTV PCC Limited   

c\o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

Compass HTV LLC   

c\o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

Hipparchus Master Fund Ltd   

c\o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

 

B-1



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

Magnetar Capital Master Fund Ltd   

c\o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

Magnetar Global Event Driven Master Fund Ltd   

c\o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

Spectrum Opportunities Master Fund Ltd   

c\o Magnetar Financial LLC

1603 Orrington Avenue, 13th Floor

Evanston, IL 60201

Phone: 847-905-4400

Email: notices@magnetar.com

Lord Abbett Bond-Debenture Fund, Inc.   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

Lord Abbett Investment Trust – Lord Abbett High Yield Fund   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

Lord Abbett Investment Trust - Lord Abbett Convertible Fund   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

 

B-2



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

Lord Abbett Research Fund, Inc. – Small-Cap Value Series   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

Lord Abbett Series Fund, Inc. – Bond-Debenture Portfolio   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

Met Investors Series Trust - Lord Abbett Bond Debenture Portfolio   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

Lord Abbett Passport Portfolios plc - Lord Abbett High Yield Fund   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

Lord Abbett Passport Portfolios plc – Lord Abbett Multi-Sector Income Fund   

c/o Lord, Abbett & Co. LLC

90 Hudson St.

Jersey City, NJ 07302

Attn: General Counsel

Tel: 201-827-2269

Fax: 201-536-3979

Email: lkaplan@lordabbett.com

Luxor Capital Partners, LP   

c/o Luxor Capital Group, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Fax: 212-796-8001

Email: nnissim@luxorcap.com

             legal@luxorcap.com

 

B-3



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

Luxor Capital Partners Offshore Master Fund, LP   

c/o Luxor Capital Group, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Fax: 212-796-8001

Email: nnissim@luxorcap.com

            legal@luxorcap.com

Luxor Wavefront, LP   

c/o Luxor Capital Group, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Fax: 212-796-8001

Email: nnissim@luxorcap.com

            legal@luxorcap.com

OZ Master Fund, Ltd.   

State Street (Cayman) Trust Limited

Suite 3307, Gardenia Court, 45 Market Street

Camana Bay, Grand Cayman KY1-1103

Cayman Islands

 

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

Goldman Sachs Profit Sharing Master Trust   

30 Hudson Street

Jersey City, NJ 070302

 

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

Gordel Capital Limited   

Trident Trust Company (B.V.I.) Limited

Trident Chambers

P.O. Box 146

Road Town, Tortola

British Virgin Islands

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

 

B-4



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

OZ Enhanced Master Fund Ltd   

State Street (Cayman) Trust Limited

Suite 3307, Gardenia Court, 45 Market Street

Camana Bay, Grand Cayman KY1-1103

Cayman Islands

 

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

OZ Eureka Fund LP   

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

OZ Global Special Investments Master Fund, L.P.   

State Street (Cayman) Trust Limited

Suite 3307, Gardenia Court, 45 Market Street

Camana Bay, Grand Cayman KY1-1103

Cayman Islands

 

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

OZ Global Equity Opportunities Master Fund, Ltd.   

State Street (Cayman) Trust Limited

PO Box 896

Gardenia Court, Suite 3307

45 Market Street

Camana Bay, Grand Cayman KY1-1103

Cayman Islands

 

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

 

B-5



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

OZC Global Equities Master Fund, L.P.   

State Street (Cayman) Trust Limited

PO Box 896

Gardenia Court, Suite 3307

45 Market Street

Camana Bay, Grand Cayman KY1-1103

Cayman Islands

 

c/o OZ Management LP

9 West 57th Street, 13th Floor

New York, NY 10019

Facsimile: 212-790-0077

Adage Capital Partners, L.P.   

200 Clarendon Street

52nd Floor

Boston, MA 02116

Attn: Dan Lehan

617-867-2855

djl@adagecapital.com

Encompass Capital Master Fund LP   

c/o Encompass Capital Advisors LLC

200 Park Avenue, 11th Floor

New York, NY 10166

LKassman@encompasscap.com

Encompass Capital E&P Master Fund LP   

c/o Encompass Capital Advisors LLC

200 Park Avenue, 11th Floor

New York, NY 10166

LKassman@encompasscap.com

O’Connor Global Multi-Strategy Alpha Master Limited   

c/o UBS O’Connor LLC

UBS Tower, One North Wacker Drive, Floor 32

Chicago, IL 60606

Email: dl-ubsoc-corpact@ubs.com

Highbridge International, LLC   

c/o Highbridge Capital Management, LLC

40 West 57th Street, 32nd Floor

New York, NY 10019

Attn: Jon Dorfman

Facsimile: 212-755-4250

jdorfman@highbridge.com

Standard Investment Research Hedged Equity Master Fund, Ltd   

c/o SIR Capital Management LP

620 8th Avenue – 22nd Floor

New York, NY 10018

Phone: 212-993-7092

sirops@sirfunds.com

Attn: Mirco Elias or Ben Fooshee

 

B-6



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

T. Rowe Price New Horizons Fund, Inc.   

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Matthew Dow, Vice President

Phone: 410-345-3469

Email: matthew_dow@troweprice.com

T. Rowe Price New Horizons Trust   

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Matthew Dow, Vice President

Phone: 410-345-3469

Email: matthew_dow@troweprice.com

T. Rowe Price U.S. Equities Trust   

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Matthew Dow, Vice President

Phone: 410-345-3469

Email: matthew_dow@troweprice.com

New York City Deferred Compensation Plan   

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Matthew Dow, Vice President

Phone: 410-345-3469

Email: matthew_dow@troweprice.com

T. Rowe Price Small-Cap Value Fund, Inc.   

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Matthew Dow, Vice President

Phone: 410-345-3469

Email: matthew_dow@troweprice.com

T. Rowe Price U.S. Small-Cap Value Equity Trust   

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Matthew Dow, Vice President

Phone: 410-345-3469

Email: matthew_dow@troweprice.com

 

B-7



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

T. Rowe Price U.S. Equities Trust   

c/o T. Rowe Price Associates, Inc.

100 East Pratt Street

Baltimore, MD 21202

Attn: Matthew Dow, Vice President

Phone: 410-345-3469

Email: matthew_dow@troweprice.com

 

B-8



--------------------------------------------------------------------------------

Schedule C – Subsidiaries

 

Name

  

Jurisdiction of Organization

Parsley Energy, LLC    Delaware Parsley Energy Operations, LLC    Texas Parsley
Energy Aviation, LLC    Texas Parsley Energy Management, LLC    Texas Parsley
Energy, L.P.    Texas Parsley Finance Corp.    Delaware Spraberry Production
Services, LLC    Texas

 

C-1



--------------------------------------------------------------------------------

Exhibit A

Form of Opinion of Vinson & Elkins L.L.P.

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Stock Subscription Agreement (the “Purchase Agreement”). The
Company shall furnish to the Purchasers at the Closing an opinion of Vinson &
Elkins L.L.P., counsel for the Company, addressed to the Purchasers and dated
the Closing Date in form satisfactory to the Purchasers, stating that:

(i) The Company has been duly incorporated and is validly existing as a
corporation, and is in good standing under the laws of the State of Delaware,
with the corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct the businesses in which it is currently
engaged; and is duly qualified to do business as a foreign corporation and is in
good standing in the State of Texas.

(ii) The Purchased Shares have been duly authorized in accordance with the
Company’s Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws and, when issued and delivered by the Company to the Purchasers
upon payment therefor in accordance with the Purchase Agreement, will be validly
issued, fully paid and non-assessable.

(iii) Assuming the accuracy of the representations and warranties of the
Purchasers and the Company contained in the Purchase Agreement, and the
representations and warranties of the Placement Agent in the Placement Agent
Engagement Letter, the offer, issuance and sale of the Purchased Shares by the
Company to the Purchasers solely in the manner contemplated by the Purchase
Agreement are exempt from the registration requirements of the Securities Act;
provided that such counsel will express no opinion as to any subsequent sale.

 

Exhibit A to

Common Stock Subscription Agreement